Herlihy, J. (dissenting).
The admittedly unwitnessed fall of the decedent made applicable the presumption under section 21 of the Workmen’s Compensation Law and while I do not agree with the interpretation of the facts as outlined in the majority opinion, or the method adopted in making applicable the presumption, a line of decisional law seems to suggest that an award, if properly made, can be affirmed in this case. (See Matter of Hoffman v. New York Cent. R. R. Co., 290 N. Y. 277; Matter of Sleator v. National City Bank, 285 App. Div. 393; Matter of Moraes v. National Biscuit Co., 2 A D 2d 619, mot. for lv. to app. den. 2 N Y 2d 705; Matter of Kurash v. Franklin Stores Corp., 12 A D 2d 368; Matter of Weisel v. National Transp. Co., 14 A D 2d 621; Matter of Bruni v. International Term. Operating Co., 26 A D 2d 887.) It should be observed that the cited cases are not buttressed by proof constituting substantial evidence such as found in the present case and which, as a matter of law, is sufficient to overcome the presumption. The board’s conelusory findings should not be permitted to stand for affirmance and I do not wish to be bound by the majority’s statement presuming to make new findings. From the board’s decision it is impossible to deduce whether its affirmance was based on the head injury, the exertion of getting into the automobile or the resulting “emotional upset”. It is sufficient to note that the board does not rely upon “the series of events intervening decedent’s fall and his death”, as does the majority, but without enumerating what constitutes the “series”. (See Matter of Woodworth v. County of Onondaga, 18 A D 2d 729.) It might be possible, based on “the series of events” to factually find a heart accident without reference to the idiopathic fall. The element of time, while of great import, is not a sufficient reason for accepting what otherwise would be, as a matter of law, insufficient findings by the board and permitting this court to indulge in making its own findings. Under the circumstances, I would reverse and remit for further consideration by the board and for new and proper findings.